DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantatos et al. (2013/0032782) hereinafter ‘782, and further in view of Ho et al. (2011/0036971) hereinafter ‘971 and Paranjape et al. 2013/0105824, hereinafter ‘824.
Regarding claim 1, Figs 1-3 of ‘782 disclose an optoelectronic apparatus comprising:
1. 	“a substrate [4], 
a dielectric layer [3], 
a transport layer [2], and 
a photosensitizing layer [1], wherein: 
the transport layer comprises at least one 2-dimensional semiconductor layer [graphene material modified to have a bandgap: patterned single or multiple layers of graphene, reduced graphene oxide, graphene nano-ribbons, see paragraphs 0013, 0016, 0019];
the photosensitizing layer [1] comprises colloidal quantum dots [CQD] for absorbing light that, in response to incident light, generates pairs of electric carriers [electron-hole pairs], traps a single type of electric carriers [holes] of said pairs therein, and transfers a distinct single type of electric carriers [electrons] of said pairs to the transport layer [2], to be transported thereby, (see paragraph 0012 and Fig 3), 
wherein the material of said colloidal quantum dots [1] is selected from a group consisting of PbS, CIS, Ge, Si, HgTe, GIGS, CZTS, AgBiS2, SnO2, ITO and ZnO [PbS];” 
‘782 discloses an optoelectronic apparatus (specifically a photo-transistor) as described above, where the 2-dimensional semiconductor transport layer 2 is formed of 
1. 	“wherein the material of the 2-dimensional semiconductor layer is selected from the group consisting of MoS2, MoSe2, Black Phosphorus, WS2, WSe2 and SnS2.” 
	In the same field of endeavor ‘971 discloses that a charge transporting layer in a photo-transistor (Figs 1 and 6) can be formed of many different semiconductor materials, such as SnS2 (paragraph 0058), arranged as a nanocrystal monolayer with a thickness on the order of 10 Angstroms (paragraph 0061), and that the materials of the layers should be carefully chosen to achieve favorable bandgap alignment (paragraph 0043). Similarly, paragraph 0007 of ‘824 discloses that a transporting layer consisting of a monolayer of MoS2 can be used in opto-electronic devices, such as transistors, and is a good alternative to graphene.
All of the references are in the same field of endeavor of optoelectronic devices, specifically transistors. It would have been obvious to one or ordinary skill in the art before the filing date of the invention to incorporate the teachings of ‘971 (or in the alternative the teachings of ‘824) into the device of ‘782 by making the photo-transistor with a SnS2 (or MoS2) charge transporting semiconductor nanocrystal monolayer, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Combination of ‘782 and ‘971 (or ‘824) further discloses:
“wherein the optoelectronic apparatus further comprises:
a first electrode [Vd] and a second electrode [Vs] connected to the transport layer [2], the transport layer being adapted to generate, and make flow through a transport channel, an electric current between the first electrode [Vd] and the second electrode [Vs] upon incidence of incoming light in the photosensitizing layer [2] [see paragraph 0012], and
a third electrode [Vg1, Vg2] connected to the substrate [4]; and
a voltage source (paragraph 0013 discloses applying a potential to the gate) connected to the third electrode [Vg1, Vg2] and providing a high negative bias voltage (“a high reverse bias signal pulse”) of up to -100V thereto to tune a conductivity of the transport layer [2] by applying the high negative bias voltage to the third electrode [Vg1, 
The limitations regarding biasing the electrode “to the point that the transport channel is depleted of free carriers in order to minimize its conductivity in dark” and “providing a high negative bias voltage of up to -100V” are intended use recitations that have been considered, however they do not have a patentable weight in the device claim. The prior art discloses the claimed structure of an optoelectronic device with three electrodes and applying voltage to these electrodes for proper function of the device. The voltage that can be applied to the electrode is set by the user and is not a structural feature. Also, the broad range of “up to -100V” does not have a defined lower limit and is therefore open ended, for this reason any voltage value between 0 and -100V would meet the limitations of the claim. In addition, applicants state on page 7 of the reply that the claimed effect of depleting the transport channel of free carriers is achieved with the materials of the 2D semiconductor layer that are listed in claim 1. The combination of references discloses the photo-transistor comprising the specified materials and is therefore capable of achieving the claimed effect.

Regarding claims 6-8, ‘782 further discloses:
6. 	“wherein the substrate layer [4] comprises a doped semiconductor selected from the group consisting of Si, ITO, AZO and graphene [Si].” 
7. 	“wherein the dielectric layer [3] comprise at least one material that is selected from the group consisting of SiO2, HfO2, Al2O3, parylene and boron nitride [SiO2].” 
8. 	“wherein the transport layer [2] consists of a number of 2-dimensional semiconductor layers ranging from one to one hundred [single layer].” 
Regarding claims 9, 10 and 12, ‘782 discloses an optoelectronic apparatus as described above, but does not disclose an interlayer barrier between the photosensitizing layer 1 and the transport layer 2.
	However, such layers are well known in the art, as evidenced by paragraphs 0045-0050, 0058 and Fig 6 of ‘971, which disclose depositing an interstitial layer CSL of 2, Al2O3, HfO2 (or the like) with a thickness less than 5 nm between the charge generation layer CGL and the charge transport layer CTL, for the purpose of substantially physically separating the locations where opposite charge carriers tend to accumulate.
It would have been obvious to one or ordinary skill in the art before the filing date of the invention to incorporate the teachings of ‘971 into the device of ‘782 by making the photo-transistor with an interlayer barrier for at least the purpose described above. Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
9. 	“further comprising an interlayer barrier [CSL of ‘971] between the transport layer [2] and the photosensitizing layer [1].”
10. 	“wherein the interlayer barrier [CSL of ‘971] is selected from the group consisting of ZnO, TiO2, Alumina, Hafnia and boron nitride.” 
12. 	“wherein the interlayer barrier has a thickness between 0.1 and 10 nm [5 nm].” 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: on page 6 line 24 “drain electrode 7” should be replaced with “source electrode 7”.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually (“even in case graphene has a bandgap … the transport channel can never be depleted with a high negative gate voltage”), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (graphene is replaced with SnS2).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
All the claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 and the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828